Case 1:13-cv-00002-ACK-WRP Document 835 Filed 04/21/21 Page 1 of 6                 PageID #:
                                 11674


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAI`I

                                           )
 CHAD BARRY BARNES,                        )
                                           )
               Plaintiff,                  )
                                           )
         v.                                )         Civ. No. 13-0002 ACK-WRP
                                           )
 SEA HAWAII RAFTING, LLC,                  )
 et al.,                                   )
                                           )
               Defendants.                 )
                                           )

   ORDER ADOPTING THE MAGISTRATE JUDGE’S SECOND AMENDED FINDINGS
 AND RECOMMENDATION AS TO ATTORNEY’S FEES AND COSTS TO BE AWARDED
   IN CONNECTION WITH THE ENHANCED SANCTIONS ORDER (ECF NO. 834)

               On   March    2,    2020, this         Court     issued the     Order

 Imposing      Enhanced     Sanctions,      ECF       No.    657,   which    imposed

 sanctions on Defendant AOE and Defendant Henry related to

 their wrongful transfer of the commercial-use permit.                         As set

 forth    in   that    and other         subsequent         orders, the     enhanced

 sanctions      were    imposed     pursuant         to   the   Court’s     inherent

 authority and are meant to compensate Plaintiff Barnes for

 his   losses       stemming      from    the       sanctioned      conduct,    which

 deprived him of access to a valuable asset.                          See ECF Nos.

 657, 740, 776.        As part of the sanctions the Court found that

 Plaintiff was entitled to recover related attorney’s fees and

 costs from Defendants stemming from the sanctioned conduct.

 See id.
                                                1
Case 1:13-cv-00002-ACK-WRP Document 835 Filed 04/21/21 Page 2 of 6    PageID #:
                                 11675


            Accordingly, Plaintiff on November 13, 2020, filed

 a Motion for Award of Attorney’s Fees and Costs, ECF No. 797,

 which Defendants then opposed, ECF No. 801.          The Magistrate

 Judge issued a Findings and Recommendation (the “Initial

 F&R”), ECF No. 804, on November 25, 2020, calculating and

 awarding certain attorney’s fees and costs.         That same day,

 Plaintiff filed a motion for “partial modification” of the

 Initial F&R (the “Modification Motion”), ECF No. 805.         In it,

 Plaintiff significantly reduced the amount of fees requested

 and asked the Magistrate Judge to impose certain terms:         that

 the funds be paid to the Legal Aid Society of Hawaii in

 Defendant Henry’s name, that no interest be awarded against

 Defendants, that Plaintiff be paid what he is owed before any

 payment is made to Legal Aid, that Defendants be given as

 long as possible to pay but should pay at least 10% per year

 beginning after the last appeal has been exhausted, and that

 the award be “precatory.”      ECF No. 805.     Defendants filed a

 response to the Modification Motion objecting to certain

 portions of the fee calculation, but otherwise not objecting

 to the additional conditions surrounding the payment.               ECF

 No. 814.

            The Magistrate Judge then filed an Amended F&R on

 January 7, 2021, recalculating the fees based on Plaintiff’s
                                      2
Case 1:13-cv-00002-ACK-WRP Document 835 Filed 04/21/21 Page 3 of 6                      PageID #:
                                 11676


 Modification       Motion       and   allowing     for        the    other        payment

 conditions sought by Plaintiff.                  ECF No. 823.              Thereafter,

 this Court—in an abundance of caution—issued a minute order

 remanding the matter to the Magistrate Judge to ensure that

 the fees were calculated pursuant to the proper standards set

 forth in Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct.

 1178, 197 L. Ed. 2d 585 (2017), which requires under the facts

 of   that   case    that    sanctions      imposed       based        on    a   court’s

 inherent authority must be compensatory such that the wronged

 party may recover “only the portion of his fees that he would

 not have paid but for the misconduct.”                          See ECF No. 830

 (quoting Goodyear, 137 S. Ct. at 1186, 197 L. Ed. 2d 585).

 In particular, the Court questioned the payment arrangement

 between Plaintiff Barnes and his attorney.                          The Magistrate

 Judge directed additional briefing, ECF No. 831, which both

 parties submitted, ECF Nos. 832 & 833.

              The Magistrate Judge issued the Second Amended F&R,

 ECF No. 834, on April 2, 2021, which analyzes the fees and

 costs based on the Goodyear standards.                          Id.        The Second

 Amended     F&R    makes    a    finding   of     a     “de    facto        pro    bono”

 arrangement between Plaintiff Barnes and his attorney and

 concludes     that    the       attorney’s       fees    are        recoverable       as



                                              3
Case 1:13-cv-00002-ACK-WRP Document 835 Filed 04/21/21 Page 4 of 6              PageID #:
                                 11677


 sanctions even though they were not actually paid by Plaintiff

 Barnes.    Id. at 15-16 (collecting cases).

             Accordingly,        the   Magistrate         Judge      finds     and

 recommends that this Court award $16,410.00 in attorney’s

 fees and $540.02 in costs as sanctioned fees, and that the

 amount    “be   paid   to    the   Legal       Aid   Society   of   Hawaii    in

 Defendant Henry’s name, that no interest be awarded against

 Defendant Henry, that Plaintiff be paid what he is owed before

 any payment is made to the Legal Aid Society of Hawaii, that

 Defendant Henry be given as long as possible to pay but should

 pay at least 10% per year starting after the last appeal has

 been     exhausted,    and    that    the       award   be     without      legal

 enforcement.”     Id. at 17.        Neither party filed any objection

 to the Second Amended F&R.

             Where no objections are filed in response to a

 Magistrate Judge’s findings and recommendations, the district

 judge need not conduct a de novo review.                  See United States

 v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)

 (explaining     that    court      must    review de      novo magistrate’s

 findings and recommendations if objection is made, “but not

 otherwise”); see also 28 U.S.C. § 636(b)(1) (“[T]he court

 shall make a de novo determination of those portions of the

 report or specified proposed findings or recommendations to
                                            4
Case 1:13-cv-00002-ACK-WRP Document 835 Filed 04/21/21 Page 5 of 6   PageID #:
                                 11678


 which objection is made.”).      In the Court’s view there could

 be differing reasonable applications of Goodyear and the

 factors for determining a reasonable hourly rate in these

 circumstances, and thus the Court finds that there is no

 “clear error on the      face of the     record.”     See Advisory

 Committee Notes, Fed. R. Civ. P. 72(b) (advising that “[w]hen

 no timely objection is filed,” the district court review the

 magistrate’s findings and recommendations for “clear error on

 the face of the record”).

            Accordingly, in these unique circumstances, the

 Second Amended Findings and Recommendation having been filed

 and served on all parties on April 2, 2021, and no objections

 having been filed,

             IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to

 Title 28, United States Code, Section 636(b)(1)(C) and Local

 Rule 74.1, the Second Amended Findings and Recommendations (ECF

 No. 834) are adopted as the opinion and order of this Court.




                                      5
Case 1:13-cv-00002-ACK-WRP Document 835 Filed 04/21/21 Page 6 of 6     PageID #:
                                 11679


       IT IS SO ORDERED.

            DATED:    Honolulu, Hawai`i, April 21, 2021



                                ________________________________
                                Alan C. Kay
                                Sr. United States District Judge


 Barnes v. Sea Hawaii Rafting, LLC, et al., Civ. No. 13-00002-ACK-WRP, Order
 Adopting Magistrate Judge’s Second Amended Findings and Recommendation as to
 Attorney’s Fees and Costs to be Awarded in Connection with the Enhanced
 Sanctions Order (ECF No. 834)




                                       6
